                           Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 1 of 51
                                                                                                                                                                                         EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Chu Anh Dung

                         EXECUTION (Money Judgment)                                                                       Limited Civil Case
                                                                                                                          (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                          Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                          (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Chu Anh Dung
     340 Hue Street Hanoi, HANOI CITY                                  11. Total judgment (as entered or renewed)                                             $                       36,000.00
     China                                                             12. Costs after judgment (CCP 685.090)                                                 $
     dzungdt85@gmail.com
                                                                       13. Subtotal (add 11 and 12)                                                           $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                    $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                            36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                              $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                 $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                 $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.      ATE
                                                                                                         S DISTR
                                                                                                                IC
                                                                                                                   ST                T
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T
                                                                                                      N O RT




                                                  7/23/2021
                                                                                                                                              NI A




                                         Date:                                            Clerk, by                                                                                    , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                         Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                           Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                          Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                    www.courts.ca.gov
                             Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 2 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Chu Anh Dung                                                             4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                           Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 3 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Chu Anh Dung                                                           4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                           Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 4 of 51
                                                                                                                                                                                            EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                      FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Hieu Tran

                         EXECUTION (Money Judgment)                                                                       Limited Civil Case
                                                                                                                          (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                          Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                          (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Hieu Tran
     28/3 Ba Vi, phuong 4, quan Tan BinhHo Chi Minh,                   11. Total judgment (as entered or renewed)                                                $                       36,000.00
     Ho Chi Minh                                                       12. Costs after judgment (CCP 685.090)                                                    $
     tranhieu.f2@gmail.com
                                                                       13. Subtotal (add 11 and 12)                                                              $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                       $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                               36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                                 $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                    $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                    $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.    ATE
                                                                                                       S DISTR
                                                                                                              IC
                                                                                                                 ST                T
                                                                                                             D
                                                                                                                                                    Susan Y. Soong
                                                                                                                                       CO
                                                                                                        E
                                                                                                      IT




                                                                                                                                         UR
                                                                                                    UN




                                                                                                                                           T
                                                                                                    N O RT




                                                  7/23/2021
                                                                                                                                            NI A




                                         Date:                                            Clerk, by                                                                                       , Deputy
                                                                                                                                        OR
                                                                                                      HE




                                                                                                                                       IF




                                                                                                             N
                                                                                                                                       AL
                                                                                                             R




                                                                                                                 DI
                                                                                                                      S T RI T O F C
                                                                                                                            C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                            Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                              Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                             Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                       www.courts.ca.gov
                             Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 5 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Hieu Tran                                                                4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                           Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 6 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Hieu Tran                                                              4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                           Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 7 of 51
                                                                                                                                                                                        EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                      FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Jason Day

                         EXECUTION (Money Judgment)                                                                      Limited Civil Case
                                                                                                                         (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                         Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                         (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Jason Day
     3033 Pointe Tremble Rd                                            11. Total judgment (as entered or renewed)                                             $                      36,000.00
     Algonac, MI                                                       12. Costs after judgment (CCP 685.090)                                                 $
     nghiahd@kumi.vn
                                                                       13. Subtotal (add 11 and 12)                                                           $                      36,000.00
                                                                       14. Credits to principal (after credit to interest)                                    $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                           36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                              $                      36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                 $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                 $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.       TA
                                                                                                         TES DISTRIC
                                                                                                                    T
                                                                                                                    S
                                                                                                                D
                                                                                                                                                      Susan Y. Soong
                                                                                                                                          CO
                                                                                                           E
                                                                                                         IT




                                                                                                                                            UR
                                                                                                       UN




                                                                                                                                              T




                                                   7/23/2021
                                                                                                       N O RT




                                                                                                                                               NI A




                                         Date:                                            Clerk, by
                                                                                                                                           OR




                                                                                                                                                                                      , Deputy
                                                                                                         HE




                                                                                                                                          IF




                                                                                                                N
                                                                                                                                          AL
                                                                                                                R




                                                                                                                    DI
                                                                                                                         S T RI T O F C
                                                                                                                               C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                        Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                          Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                         Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                   www.courts.ca.gov
                             Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 8 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Jason Day                                                                4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                           Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 9 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Jason Day                                                              4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 10 of 51
                                                                                                                                                                                        EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Jia Fu

                         EXECUTION (Money Judgment)                                                                      Limited Civil Case
                                                                                                                         (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                         Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                         (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Jia Fu
     No.668 East Beijing Road, HuangPu District                        11. Total judgment (as entered or renewed)                                            $                       36,000.00
     Shanghai, Shanghai 200001                                         12. Costs after judgment (CCP 685.090)                                                $
     China
     lei88@510122.com                                                  13. Subtotal (add 11 and 12)                                                          $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                   $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                           36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                             $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.      ATE
                                                                                                         S DISTR
                                                                                                                IC
                                                                                                                   ST                T
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T




                                                   7/23/2021
                                                                                                      N O RT




                                                                                                                                              NI A




                                         Date:                                            Clerk, by                                                                                   , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                        Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                          Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                         Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                   www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 11 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Jia Fu                                                                   4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 12 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Jia Fu                                                                 4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 13 of 51
                                                                                                                                                                                             EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                       FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                   CASE NUMBER:
                                                                                                       4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Kiddblxrbt He

                         EXECUTION (Money Judgment)                                                                        Limited Civil Case
                                                                                                                           (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                           Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                           (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Kiddblxrbt He
      BaiMa Building ,488 qipu Road ,ZhaBei District                   11. Total judgment (as entered or renewed)                                                 $                       36,000.00
     Shanghai, Shanghai 200070                                         12. Costs after judgment (CCP 685.090)                                                     $
     China
     kiddblxrbt@gmail.com                                              13. Subtotal (add 11 and 12)                                                               $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                        $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                                36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                                  $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                     $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                     $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.      TES DISTRI    A              CT
                                                                                                                  ST
                                                                                                              D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                        CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                          UR
                                                                                                      UN




                                                                                                                                            T
                                                                                                    N O RT




                                                    7/23/2021
                                                                                                                                             NI A




                                         Date:                                            Clerk, by                                                                                        , Deputy
                                                                                                                                         OR
                                                                                                       HE




                                                                                                                                        IF




                                                                                                              N
                                                                                                                                        AL
                                                                                                             R




                                                                                                                  DI
                                                                                                                       S T RI T O F C
                                                                                                                             C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                             Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                               Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                              Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                        www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 14 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Kiddblxrbt He                                                            4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 15 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Kiddblxrbt He                                                          4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 16 of 51
                                                                                                                                                                                         EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Lee Trading

                         EXECUTION (Money Judgment)                                                                       Limited Civil Case
                                                                                                                          (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                          Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                          (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Lee Trading (admin@leesilk.com),
                                                                       11. Total judgment (as entered or renewed)                                             $                       36,000.00
     jointly and severally with:                                       12. Costs after judgment (CCP 685.090)                                                 $
     Dung Le (detectiveshirts@gmail.com)                               13. Subtotal (add 11 and 12)                                                           $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                    $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                            36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                              $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                 $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                 $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.     TA
                                                                                                       TES DISTRIC
                                                                                                                   S                 T
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T
                                                                                                      N O RT




                                                   7/23/2021
                                                                                                                                              NI A




                                         Date:                                            Clerk, by                                                                                    , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                         Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                           Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                          Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                    www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 17 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Lee Trading                                                              4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 18 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Lee Trading                                                            4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 19 of 51
                                                                                                                                                                                        EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Lei Shan

                         EXECUTION (Money Judgment)                                                                       Limited Civil Case
                                                                                                                          (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                         Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                         (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Lei Shan
     No.159 zhujiabang Road, Songjiang District                        11. Total judgment (as entered or renewed)                                            $                       36,000.00
     Shanghai, Shanghai 201600                                         12. Costs after judgment (CCP 685.090)                                                $                               0.00
     China
     chen8678@foxmail.com                                              13. Subtotal (add 11 and 12)                                                          $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                   $                               0.00

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                           36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $                                                                   0.00
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                             $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.       TES DISTRI    A              CT
                                                                                                                   ST
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T
                                                                                                      N O RT




                                                                                                                                              NI A




                                         Date:    7/23/2021                               Clerk, by                                                                                   , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                        Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                          Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                         Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                   www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 20 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Lei Shan                                                                 4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 21 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Lei Shan                                                               4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 22 of 51
                                                                                                                                                                                        EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                      FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Lin Le My

                         EXECUTION (Money Judgment)                                                                      Limited Civil Case
                                                                                                                         (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                         Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                         (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Lin Le My
     Cau Giay Ha Noi, Ha Noi                                           11. Total judgment (as entered or renewed)                                             $                      36,000.00
     lemylinh0205@gmail.com                                            12. Costs after judgment (CCP 685.090)                                                 $
                                                                       13. Subtotal (add 11 and 12)                                                           $                      36,000.00
                                                                       14. Credits to principal (after credit to interest)                                    $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                           36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                              $                      36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                 $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                 $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.      TA
                                                                                                        TES DISTRIC
                                                                                                                    S                 T
                                                                                                                D
                                                                                                                                                      Susan Y. Soong
                                                                                                                                          CO
                                                                                                           E
                                                                                                         IT




                                                                                                                                            UR
                                                                                                       UN




                                                                                                                                              T
                                                                                                       N O RT




                                                                                                                                               NI A




                                         Date:     7/23/2021                              Clerk, by                                                                                   , Deputy
                                                                                                                                           OR
                                                                                                         HE




                                                                                                                                          IF




                                                                                                                N
                                                                                                                                          AL
                                                                                                                R




                                                                                                                    DI
                                                                                                                         S T RI T O F C
                                                                                                                               C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                        Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                          Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                         Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                   www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 23 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Lin Le My                                                                4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 24 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Lin Le My                                                              4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 25 of 51
                                                                                                                                                                                           EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                   CASE NUMBER:
                                                                                                       4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Ngay Than

                         EXECUTION (Money Judgment)                                                                        Limited Civil Case
                                                                                                                           (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                          Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                          (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Ngay Than
     3 TC Ha Noi, Ha Noi                                               11. Total judgment (as entered or renewed)                                               $                     191,000.00
     ngay2692017@gmail.com                                             12. Costs after judgment (CCP 685.090)                                                   $
                                                                       13. Subtotal (add 11 and 12)                                                             $                     191,000.00
                                                                       14. Credits to principal (after credit to interest)                                      $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                            191,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                                $                     191,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                   $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                   $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.   TA
                                                                                                     TES DISTRIC
                                                                                                                S                 T
                                                                                                            D
                                                                                                                                                  Susan Y. Soong
                                                                                                                                      CO
                                                                                                        E
                                                                                                      IT




                                                                                                                                        UR
                                                                                                    UN




                                                                                                                                          T
                                                                                                   N O RT




                                                                                                                                           NI A




                                         Date:    7/23/2021
                                                                                          Clerk, by
                                                                                                                                       OR




                                                                                                                                                                                         , Deputy
                                                                                                      HE




                                                                                                                                      IF




                                                                                                            N
                                                                                                                                      AL
                                                                                                            R




                                                                                                                DI
                                                                                                                     S T RI T O F C
                                                                                                                           C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                           Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                             Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                            Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                      www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 26 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Ngay Than                                                                4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 27 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Ngay Than                                                              4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 28 of 51
                                                                                                                                                                                          EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                    FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                       CASE NUMBER:
                                                                                                           4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Nguyen Hai

                         EXECUTION (Money Judgment)                                                                        Limited Civil Case
                                                                                                                           (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                           Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                           (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Nguyen Hai
     Thon 5 - Ha Ngoc - Ha TrungThanh Hoa, Thanh Hoa                   11. Total judgment (as entered or renewed)                                              $                       36,000.00
     nguyenquanghai.nuce55xd1@gmail.com                                12. Costs after judgment (CCP 685.090)                                                  $
                                                                       13. Subtotal (add 11 and 12)                                                            $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                     $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                             36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                               $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                  $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                  $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.   ATE
                                                                                                      S DISTR
                                                                                                             IC
                                                                                                               ST                T
                                                                                                           D
                                                                                                                                                 Susan Y. Soong
                                                                                                                                     CO
                                                                                                       E
                                                                                                     IT




                                                                                                                                       UR
                                                                                                   UN




                                                                                                                                         T
                                                                                                  N O RT




                                                  7/23/2021
                                                                                                                                          NI A




                                         Date:                                            Clerk, by                                                                                     , Deputy
                                                                                                                                      OR
                                                                                                    HE




                                                                                                                                     IF




                                                                                                           N
                                                                                                                                     AL
                                                                                                           R




                                                                                                               DI
                                                                                                                    S T RI T O F C
                                                                                                                          C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                          Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                            Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                           Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                     www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 29 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Nguyen Hai                                                               4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 30 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Nguyen Hai                                                             4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 31 of 51
                                                                                                                                                                                           EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                        CASE NUMBER:
                                                                                                            4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Nguyen Thanh Tung

                         EXECUTION (Money Judgment)                                                                         Limited Civil Case
                                                                                                                            (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                           Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                           (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Nguyen Thanh Tung
     10/30 Lac Long QuanVung tau, NA                                   11. Total judgment (as entered or renewed)                                               $                       36,000.00
     mikejsusa@gmail.com                                               12. Costs after judgment (CCP 685.090)                                                   $
                                                                       13. Subtotal (add 11 and 12)                                                             $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                      $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                              36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                                $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                   $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                   $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20. TATES DISTRIC
                                                                                                                S                 T
                                                                                                            D
                                                                                                                                                  Susan Y. Soong
                                                                                                                                      CO
                                                                                                       E
                                                                                                     IT




                                                                                                                                        UR
                                                                                                   UN




                                                                                                                                          T
                                                                                                   N O RT




                                                                                                                                           NI A




                                         Date:     7/23/2021                              Clerk, by
                                                                                                                                       OR




                                                                                                                                                                                         , Deputy
                                                                                                     HE




                                                                                                                                      IF




                                                                                                            N
                                                                                                                                      AL
                                                                                                            R




                                                                                                                DI
                                                                                                                     S T RI T O F C
                                                                                                                           C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                           Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                             Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                            Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                      www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 32 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Nguyen Thanh Tung                                                        4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 33 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Nguyen Thanh Tung                                                      4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 34 of 51
                                                                                                                                                                                          EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Nguyen Thi Kim Ngan

                         EXECUTION (Money Judgment)                                                                        Limited Civil Case
                                                                                                                           (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                           Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                           (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Nguyen Thi Kim Ngan
     1121 Giai phong, Hoang Mai                                        11. Total judgment (as entered or renewed)                                              $                     160,000.00
     Ha Noi, unknown, 100000, VN                                       12. Costs after judgment (CCP 685.090)                                                  $
     benson6443@yahoo.com
                                                                       13. Subtotal (add 11 and 12)                                                            $                     160,000.00
                                                                       14. Credits to principal (after credit to interest)                                     $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                           160,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                               $                     160,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                  $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                  $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.     ATE
                                                                                                        S DISTR
                                                                                                               I
                                                                                                                   ST               CT
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T
                                                                                                      N O RT




                                                                                                                                              NI A




                                         Date:    7/23/2021                               Clerk, by                                                                                     , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                          Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                            Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                           Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                     www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 35 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Nguyen Thi Kim Ngan                                                      4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 36 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Nguyen Thi Kim Ngan                                                    4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 37 of 51
                                                                                                                                                                                         EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Trung Nguyen Toan

                         EXECUTION (Money Judgment)                                                                        Limited Civil Case
                                                                                                                           (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                          Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                          (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Trung Nguyen Toan
     vanlang@gmail.com                                                 11. Total judgment (as entered or renewed)                                             $                       36,000.00

                                                                       12. Costs after judgment (CCP 685.090)                                                 $
                                                                       13. Subtotal (add 11 and 12)                                                           $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                    $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                            36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                              $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                 $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                 $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.     TA
                                                                                                       TES DISTRIC
                                                                                                                   S                 T
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T
                                                                                                      N O RT




                                                                                                                                              NI A




                                         Date:     7/23/2021                              Clerk, by                                                                                    , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                         Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                           Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                          Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                    www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 38 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Trung Nguyen Toan                                                        4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 39 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Trung Nguyen Toan                                                      4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 40 of 51
                                                                                                                                                                                        EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Tuan Vo Minh

                         EXECUTION (Money Judgment)                                                                      Limited Civil Case
                                                                                                                         (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                         Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                         (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Tuan Vo Minh
     27D Hoa Khanh Bac                                                 11. Total judgment (as entered or renewed)                                            $                       36,000.00
     Lien Chieu Da Nang 550000 VN                                      12. Costs after judgment (CCP 685.090)                                                $
     minhtuanqb88@gmail.com
                                                                       13. Subtotal (add 11 and 12)                                                          $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                   $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                           36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 7/12/2021                                   CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                             $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.      ATE
                                                                                                         S DISTR
                                                                                                                IC
                                                                                                                   ST                T
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T




                                                   7/23/2021
                                                                                                      N O RT




                                                                                                                                              NI A




                                         Date:                                            Clerk, by                                                                                   , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                        Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                          Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                         Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                   www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 41 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Tuan Vo Minh                                                             4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 42 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Tuan Vo Minh                                                           4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 43 of 51
                                                                                                                                                                                        EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                      FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Vo Van Hao

                         EXECUTION (Money Judgment)                                                                      Limited Civil Case
                                                                                                                         (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                         Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                         (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Vo Van Hao, (vohaonlplus@gmail.com), Jointly and
     Severally with:                                                   11. Total judgment (as entered or renewed)                                             $                      67,000.00

                                                                       12. Costs after judgment (CCP 685.090)                                                 $
     Truong Tan Sang
     35 Minh Khai, Hai Ba Trung                                        13. Subtotal (add 11 and 12)                                                           $                      67,000.00
     Ha Noi, unknown, 100000, VN                                       14. Credits to principal (after credit to interest)                                    $
     bella9712@yahoo.com
            Additional judgment debtors on next page                   15. Principal remaining due (subtract 14 from 13) $                                                           67,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                              $                      67,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                 $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                 $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.       ATE
                                                                                                          S DISTR
                                                                                                                 I
                                                                                                                    ST               CT
                                                                                                                D
                                                                                                                                                      Susan Y. Soong
                                                                                                                                          CO
                                                                                                           E
                                                                                                         IT




                                                                                                                                            UR
                                                                                                       UN




                                                                                                                                              T
                                                                                                       N O RT




                                                                                                                                               NI A




                                         Date:     7/23/2021                              Clerk, by                                                                                   , Deputy
                                                                                                                                           OR
                                                                                                         HE




                                                                                                                                          IF




                                                                                                                N
                                                                                                                                          AL
                                                                                                                R




                                                                                                                    DI
                                                                                                                         S T RI T O F C
                                                                                                                               C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                        Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                          Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                         Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                   www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 44 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Vo Van Hao                                                               4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 45 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Vo Van Hao                                                             4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 46 of 51
                                                                                                                                                                                         EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Vu Van Mong

                         EXECUTION (Money Judgment)                                                                       Limited Civil Case
                                                                                                                          (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                          Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                          (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Vu Van Mong
     20, Thinh Liet, Hoang MaiHa Noi, Ha Noi                           11. Total judgment (as entered or renewed)                                             $                     222,000.00
     mong2v@gmail.com                                                  12. Costs after judgment (CCP 685.090)                                                 $
                                                                       13. Subtotal (add 11 and 12)                                                           $                     222,000.00
                                                                       14. Credits to principal (after credit to interest)                                    $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                          222,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                              $                     222,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                 $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                 $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.      ATE
                                                                                                         S DISTR
                                                                                                                I
                                                                                                                   ST               CT
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T
                                                                                                      N O RT




                                                                                                                                              NI A




                                         Date:     7/23/2021                              Clerk, by                                                                                    , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                         Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                           Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                          Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                    www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 47 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Vu Van Mong                                                              4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 48 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Vu Van Mong                                                            4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
                          Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 49 of 51
                                                                                                                                                                                          EJ-130
ATTORNEY OR PARTY WITHOUT ATTORNEY:                STATE BAR NO.:    275016
                                                                                                                                                     FOR COURT USE ONLY
NAME:  Nicholas R Ranallo
FIRM NAME: Ranallo Law Office
STREET ADDRESS: 5058 57th Ave S
CITY: Seattle                                           STATE:    WA     ZIP CODE: 98118-2120
TELEPHONE NO.: (831) 607-9229                           FAX NO.:   (831) 533-5073
EMAIL ADDRESS: nick@ranallolawoffice.com

ATTORNEY FOR (name): Derek DeYoung
             ATTORNEY FOR          ORIGINAL JUDGMENT CREDITOR               ASSIGNEE OF RECORD

SUPERIOR COURT OF CALIFORNIA, COUNTY OF Northern District of California
 STREET ADDRESS:      1301 Clay Street
 MAILING ADDRESS:
CITY AND ZIP CODE:    Oakland, CA 94612
     BRANCH NAME:     Northern District of California
 PLAINTIFF/PETITIONER: Derek DeYoung                                                                  CASE NUMBER:
                                                                                                      4:21-mc-80142-DMR
 DEFENDANT/RESPONDENT: Yan Yu Cai

                         EXECUTION (Money Judgment)                                                                        Limited Civil Case
                                                                                                                           (including Small Claims)
WRIT OF                  POSSESSION OF                    Personal Property
                                                                                                                           Unlimited Civil Case
                         SALE                             Real Property
                                                                                                                           (including Family and Probate)

1. To the Sheriff or Marshal of the County of: Northern District of California
   You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.
3. (Name): Derek DeYoung
   is the      original judgment creditor                        assignee of record     whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity if not a                9.           Writ of Possession/Writ of Sale information on next page.
   natural person, and last known address):                            10.          This writ is issued on a sister-state judgment.
                                                                       For items 11–17, see form MC-012 and form MC-013-INFO.
     Yan Yu Cai
     du1993sai@gmail.com                                               11. Total judgment (as entered or renewed)                                              $                       36,000.00

                                                                       12. Costs after judgment (CCP 685.090)                                                  $
                                                                       13. Subtotal (add 11 and 12)                                                            $                       36,000.00
                                                                       14. Credits to principal (after credit to interest)                                     $

              Additional judgment debtors on next page                 15. Principal remaining due (subtract 14 from 13) $                                                             36,000.00
                                                                       16. Accrued interest remaining due per            $
5. Judgment entered on (date): 07/12/2021                                  CCP 685.050(b) (not on GC 6103.5 fees)
   (See type of judgment in item 22.)                                  17. Fee for issuance of writ (per GC 70626(a)(l)) $
6.            Judgment renewed on (dates):                             18. TotaI amount due (add 15, 16, and 17)                                               $                       36,000.00
                                                                       19. Levying officer:
                                                                           a. Add daily interest from date of writ (at
7. Notice of sale under this writ:
                                                                              the legal rate on 15) (not on
   a.        has not been requested.
                                                                              GC 6103.5 fees) . . . . . . . . . . . . . . . .                                  $
   b.        has been requested (see next page).
                                                                           b. Pay directly to court costs included in
8.            Joint debtor information on next page.                          11 and 17 (GC 6103.5, 68637;
                                                                              CCP 699.520(j)) . . . . . . . . . . . . . . . .                                  $
  [SEAL]
                                                                        20.       The amounts called for in items 11–19 are different for each
                                                                                  debtor. These amounts are stated for each debtor on
                                                                                  Attachment 20.     ATE
                                                                                                        S DISTR
                                                                                                               IC
                                                                                                                   ST                T
                                                                                                               D
                                                                                                                                                     Susan Y. Soong
                                                                                                                                         CO
                                                                                                          E
                                                                                                        IT




                                                                                                                                           UR
                                                                                                      UN




                                                                                                                                             T
                                                                                                      N O RT




                                                   7/23/2021
                                                                                                                                              NI A




                                         Date:                                            Clerk, by                                                                                     , Deputy
                                                                                                                                          OR
                                                                                                        HE




                                                                                                                                         IF




                                                                                                               N
                                                                                                                                         AL
                                                                                                               R




                                                                                                                   DI
                                                                                                                        S T RI T O F C
                                                                                                                              C
                                          NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION.
                                                                                                                                                                                          Page 1 of 3

Form Approved for Optional Use
Judicial Council of California
                                                                    WRIT OF EXECUTION                                                            Code of Civil Procedure, §§ 699.520, 712.010, 715.010
                                                                                                                                                                           Government Code, § 6103.5
EJ-130 [Rev. September 1, 2020]                                                                                                                                                     www.courts.ca.gov
                            Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 50 of 51
                                                                                                                                           EJ-130
 Plaintiff/Petitioner: Derek DeYoung                                                           CASE NUMBER:

Defendant/Respondent: Yan Yu Cai                                                               4:21-mc-80142-DMR


21.           Additional judgment debtor(s) (name, type of legal entity if not a natural person, and last known address):




22. The judgment is for (check one):

       a.                wages owed.
       b.                child support or spousal support.
       c.                other.

23.           Notice of sale has been requested by (name and address):




24.           Joint debtor was declared bound by the judgment (CCP 989-994)
      a. on (date):                                                                 a. on (date):
      b. name, type of legal entity if not a natural person, and                    b. name, type of legal entity if not a natural person, and
         last known address of joint debtor:                                           last known address of joint debtor:




      c.            Additional costs against certain joint debtors are itemized:           below         on Attachment 24c.



25.               (Writ of Possession or Writ of Sale) Judgment was entered for the following:
      a.            Possession of real property: The complaint was filed on (date):
                    (Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)
            (1)             The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The
                            judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
            (2)             The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
            (3)             The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
                            judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
                            to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP
                            415.46 and 1174.3(a)(2).)
            (4) If the unlawful detainer resulted from a foreclosure (item 25a(3)), or if the Prejudgment Claim of Right to Possession was
                not served in compliance with CCP 415.46 (item 25a(2)), answer the following:
                   (a)      The daily rental value on the date the complaint was filed was $
                   (b)      The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):




                                                             Item 25 continued on next page
EJ-130 [Rev. September 1, 2020]                                  WRIT OF EXECUTION                                                        Page 2 of 3
                         Case 4:21-mc-80142-DMR Document 7 Filed 07/23/21 Page 51 of 51
                                                                                                                                         EJ-130
Plaintiff/Petitioner: Derek DeYoung                                                          CASE NUMBER:

Defendant/Respondent: Yan Yu Cai                                                             4:21-mc-80142-DMR


25. b.            Possession of personal property.
                            If delivery cannot be had, then for the value (itemize in 25e) specified in the judgment or supplemental order.
    c.            Sale of personal property.
    d.       Sale of real property.
    e. The property is described                   below           on Attachment 25e.




                                                           NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).


WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.


WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.


EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.


EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure.




EJ-130 [Rev. September 1, 2020]                               WRIT OF EXECUTION                                                         Page 3 of 3
